*578Opinion,
Mk. Chief Justice Paxson :
The defendant is a corporation duly chartered by the legislature, and was assessed for the purpose of taxation by the city of Philadelphia for the year 1886, at $80,000, which taxes so assessed the .association declined to pay upon the ground that it was exempt from taxation as a public charity.
We learn from the case stated that “The object of the association shall be the temporal, moral, and religious welfare of women, especially young women who are dependent on their own exertions for support.” The operations or working of the association also appears by the case stated, and at- the risk of being prolix, I quote from it at some length: “ This association is located at Nos. 1117 and 1119 Arch street, in the city of Philadelphia, where it has a boarding department, or home for young women, an employment bureau, restaurant or dining-room, lecture room, and a free library. The house and lot cost $70,000, part of winch was the proceeds of the sale of property in which the association was formerly located, and which was purchased with money previously given by the public, and there is a mortgage upon the premises of $36,000. The rest of the-cost was contributed by the general public and members of the association......There is no stock in the association, and none of the corporate officers or managers receive any salary or compensation. At the house, lodgings are furnished' to women who are dependent upon their own exertions for support, and who have no protection in the city, and who do not receive more than six dollars per week as wages. They pay the association from three dollars to three dollars and a half per week for their board and washing; and, if unable to pay any board and if there is a vacancy in the house, they are taken in free of expense, but are required to present themselves at the employment bureau in order to obtain employment. The employment bureau is free to all, and no charge is made or received. During the year 1885 there were 409-applications received from employers ; 943 from those seeking employment, and 409 positions filled. During the year 1885 about 2000 girls under twenty-five years of age were furnished with board for one Week, including the washing of one dozen pieces of clothing, at an average payment of $3.17 per week, and from 60 to 100 girls webe furnished with one week’s board *579and washing of clothing free of all cost. The average wages received by said boarders was $4.50 per week......Free meals are furnished to any deserving girl or woman who is unable to pay. In 1885 there were 150,345 meals furnished of which more than 3,600 were free. There is no gain or profit from the restaurant or other department of the association; but, on the contrary, a deficiency every year in the general account .....which is made up by private subscriptions and donations from the public.” The case stated sets forth further details which we need not dwell upon, such as educational and other advantages, evening classes, the use of a library of about 2,000 volumes, etc. It further appears that for the year 1885 the total receipts were $15,155.06, while the actual expenses, principally for provisions and wages, were $17,797.01, leaving a deficit of $2,641.95, which was made up by contributions from the public.
It will be seen from the foregoing that the object of the association is to improve the temporal, moral and religious welfare of young females who are obliged to earn their own support, and that as a means to this end, it furnishes them with food and lodging, not as paupers, but for a compensation which, while it does not compensate, aids in defraying the expenses, and thus preserves the self-respect of the recipients, while to others who are unable to pay, temporary shelter is furnished free, and aid extended to them in the way of procuring employment. All this and much more is done by a band of devoted women who labor unselfishly, in season and out of season, giving their time and labor freely, and supplying the annual deficit in the treasury by contributions from themselves and their friends. There is no element of gain in the object or operations of this association. It is a public charity, and I regard it as a short-sighted policy in the city of Philadelphia to seek to burden such an institution with taxation.
We must, however, meet the question presented, which is, whether the association is such a purely public charity as to be exempt from taxation. The city contends that it is not, for the reason that it is supported to a large extent by the charges made for board and lodging, and several of our own cases are cited in support of this position. I will refer to them in detail.
*580■ Miller’s Appeal, 10 W. N. 168, was an appeal from a preliminary injunction, and, as is usual in such cases, no opinion was delivered by this court. In that case taxes were laid upon certain real estate held by the Catholic church and occupied as schools, supported in part by charity, in which children were instructed in the Roman Catholic faith, but which were open to all children without distinction of race, sex, or religious belief. Those children only paid tuition who were able to do so. This was the manner in which the schools were conducted as a matter of fact. Yet it did not appear in that case, upon the ■hearing upon the preliminary injunction, however the fact may have been, that the real estate taxed was stamped with any public charity; nor was there anything to show that the regulation of the schools might not have been changed at any time, and converted into a source of profit. The same is true of Thiel College v. The County of Mercer, 101 Pa. 530. The college here was incorporated to furnish education to the youth of both sexes at as reasonable a rate as possible, the students paying for board and education. So far as appeared in the case, .there was nothing in its charter to stamp it as a public charity over any other college, and whatever may have been the regulations of its management, there was nothing to prevent those regulations from being changed at any time. The late case of Hunter’s App., 22 W. N. 361, was also an appeal from a preliminary injunction. It was stated in the opinion of the court: “The academy is maintained from the income derived from such property as has been given to and purchased by it, and from fees for tuition, which are at a much lower rate than institutions of a like grade. No rent is charged for the use of the academy, and all the receipts and income of the incorporation, after defraying the necessary expenses of maintenance, teachers’ salaries, etc., are applied to increasing the number of free scholars.....Any surplus above the necessary expenses of the institution is devoted to a fund to enlarge the free scholarships, and for every f2,500 accumulated it is provided that an additional free scholarship shall be maintained.” It was said in the opinion of the court: “ It was incumbent on appellees to show that the institution under their care is at least substantially maintained by public or private charity. This has not been done. On the contrary, it may be fairly in*581ferred that its chief source of maintenance is and has been tuition fees. If so, it cannot, in the constitutional sense, be regarded as an institution of purely public charity.” I find nothing in that case, so far as the report shows, to distinguish it from any other academy or college. It was supported in the main from tuition fees which, for aught that appears, were at the regular rates. It does not follow that because a college or a school is unsuccessful, and does not earn its expenses, that it is a public charity. And while, in each of the cases cited, it appeared that charity had been extended to some persons, and they might be regarded in part as charitable institutions, they were not purely so in a legal sense. Nor was its charitable character, in either of the cases, so stamped upon the institution itself, upon its organic law, that the mode of administering it might not have been changed at any time.
In the case in hand the stamp of charity is indelibly fixed upon the association. It appears in its charter, and is developed at every stage of its proceedings. Does the mere fact that it charges a small sum to a portion of those who feed at its table and enjoy the shelter of its roof, destroy its character as a purely public charity ? The language of this court in the case last cited, severed from its connection, might appear to sustain this contention to some extent. The learned judge, however, was speaking of a widely different state of facts, and what he said was entirely applicable to the case he was discussing. This whole subject urns carefully considered in Donohugh’s App., 86 Pa. 806. That was the case of the Philadelphia Library, an institution maintained by the annual contributions of members, from the income derived from such property as has been given to it, and from fees paid for. the use of the books. The test in that case was the object of the corporation. That was found to be the general, public good, and not private gain.
Section 1, article IX., of the constitution, provides that “The general assembly may, by general laws, exempt from taxation public property used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit, and institutions of purely public charity.” The act of May 14, 1874, P. L. 158, provides that “All hospitals, universities, colleges, seminaries, academies, *582associations, and institutions of learning, benevolence or charity, with the grounds thereto annexed, and necessary for the occupancy and enjoyment of the same, founded, endowed, and maintained by public or private charity.....be, and the same are hereby exempted from all and every county, city, borough, bounty, road, school, and poor tax.”
It is an essential feature of an institution claiming exemption from taxation under the constitution and the act of 1874, that it shall be a public charity free from any element of private or corporate gain. If it is free from the latter element; if it is an institution devoted to charity by the very fundamental law of its existence, is its character as such destroyed if to some extent its revenues are derived from the recipients of its bounty ? As an illustration: Suppose an organization is formed for the sole purpose of supplying cheap fuel to the poor; that such object appears by its charter, and that in pursuance thereof, it furnishes coal to the poor at one half the rates usually charged therefor, and that the balance of the price thereof, or the loss occasioned by such sales, together with all the other expenses of the association, are made up by contributions from the members and the general public; that all the time and labor of the members are given gratuitously, can any one doubt that such an institution would be a purely public charity, “ founded, endowed, and maintained by public or private charity ? ”
This association is precisely such an institution. It has no element of gain connected with it. The charge for meals and lodging is not more than one half of what would be charged for similar accommodations elsewhere. It may therefore be said to be maintained by charity: it could never have been organized except by charity; it could not be continued for a year without charity. It may be these views conflict slightly with what has been said in some of the cases referred to; it does not conflict, however, with the points decided in either of them; while they are believed to be in entire harmony with Donohugh’s Appeal, supra.
Judgment affirmed.